department of the treasury internal_revenue_service washington d c number info release date date uil 468a the honorable rick santorum united_states senate washington d c dear senator santorum this letter is in response to your inquiry to commissioner rossotti dated date signed by you and senator arlen specter on behalf of the us to promptly review the rulings submitted to the internal_revenue_service by the you asked in connection with its restructuring of the ownership of its electric generation facilities we have a number of cases involving complex issues about the ongoing restructuring of the electric utility industry these cases present new issues for which determinations must be carefully made however we do appreciate your concerns and are working as rapidly as possible to make these determinations and to issue the requested rulings i hope this information is helpful i am sending a similar letter to senator specter if you have any further questions please contact me or peter friedman at sincerely charles b ramsey chief branch office of assistant chief_counsel passthroughs and special industries
